DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/16/2020 for application number 16/384,977. 
Claims 1-8, 10-11, 13, 16-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 13, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similar limitations in 19-20) recites: 
A computer-implemented method for automatically implementing one or more improved navigation paths between content items, the method comprising the steps of: 
monitoring, by one or more computer processors, a first search query; determining, by one or more computer processors, a set of navigation paths used by a user for navigation between the content items searched for by the monitored first search query; 
determining, by one or more computer processors, a set of start content items and a set of target content items, wherein each of the start content items is linked with at least one of the target content items by a sequence of one or more of the determined navigation paths; 

assigning, by one or more computer processors, each content item pair of the set of content item pairs with a score identifying a relevance of the respective content item pair for the user; 
creating, by one or more computer processors, a set of one or more improved navigation paths, the set of improved navigation paths comprises an additional navigation path for each content item pair with the score exceeding a first predefined threshold, wherein the respective additional navigation path directly links the start content item and target content item of the respective content item pair; 
assigning, by one or more computer processors, each of [1] the one or more additional navigation paths to be provided to the client application for display as part of first search query results of the first search query; 
storing, by one or more computer processers, [2] the additional navigation elements as additional content items in a search index of [3] the search service, wherein the additional content items each comprise one or more keywords identifying the respective additional content item
executing, by one or more computer processors, [4] a first search query of the plurality of first search query issued by the client application; 
providing, by one or more computer processors, as a first search result of the respective first search query one or more second search query comprising the one or more keywords referred to by a boosting factor of the respective first search query, wherein each of the second search query is stored as a content item in the search index comprising one or more keywords identifying the respective second search query, wherein [5] a plurality of first search query comprise the boosting factor referring to one or more of the keywords; 
executing, by one or more computer processors, [6] a one or more second search query provided as the first search result; 
providing, by one or more computer processors, second search results of [7] the respective second search query to the client application to be used as a search result for [8] the issued first search query wherein the method further comprises for each additional navigation path: 
identifying, by one or more computer processors, each second search query comprising an identifier of a start content item of the respective additional navigation path; 
creating, by one or more computer processors, a personalized version of each of the identified second search query, wherein the personalized versions of the identified second search query each comprise an additional navigation element identifier of the respective additional navigation path and are assigned to the user for which the respective second search query is personalized, 
storing, by one or more computer processors, the personalized versions of the identified second search query in the search index.

[1] the one or more additional navigation paths lacks antecedent basis. It should either read “the additional navigation path” or “the set of one or more improved navigation paths”.
[2] the additional navigation elements lacks antecedent basis. It appears that the language of claim 11 should have been incorporated into the claim before this limitation.
[3] the search service lacks antecedent basis. It should read, “a search service.”
[4] a first search query of the plurality of first search query: The Examiner believes this limitation should read, “a respective first search query of the first search query.” “The plurality of first search query” lacks antecedent basis, and term “a respective first search query” is used later in the claim (and would not be confused with “the first search query” used earlier in the claim). 
[5] a plurality of first search query comprise the boosting factor referring to one or more of the keywords: The limitations of “a plurality of first search query” and “to one or more of the keywords” lacks antecedent basis.  
[6] a one or more second search query it appears this was meant to read “the one or more second search query,” in order to depend on the earlier instance of the term.
[7] the respective second search query lacks antecedent basis, and should read, “the executed one or more second search query.” 
 [8] the issued first search query lacks antecedent basis, and should read, “the executed first search query.” 

Allowable Subject Matter
Claims 1-8, 10-11, 13, 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Please note that there are still outstanding 112(b) issues for minor typographical errors, as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174